In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00049-CV
                            _______________________

             IN RE COMMITMENT OF PHILLIP FALCON JR.


                     On Appeal from the 1A District Court
                           Newton County, Texas
                           Trial Cause No. 14129


                          MEMORANDUM OPINION

      A jury found beyond a reasonable doubt that Phillip Falcon Jr. (Falcon or

Appellant) is a sexually violent predator. The trial court rendered a final judgment

and an order of civil commitment. We affirm.

      After perfecting appeal, Falcon’s appellate counsel filed a brief certifying that

the appeal is frivolous. Appellate counsel’s brief presents counsel’s professional

evaluation of the record and asks this Court to accept the Anders brief. See Anders

v. California, 386 U.S. 738 (1967); In re Commitment of Rayson, No. 09-06-081-

CV, 2007 Tex. App. LEXIS 2168 (Tex. App.—Beaumont Mar. 22, 2007, no pet.)

(mem. op.) (applying Anders procedure in a Chapter 841 civil-commitment appeal).
                                          1
On August 8, 2018, we granted leave to Falcon to file a pro se brief. On October 11,

2018, Appellant filed his pro se response which we have reviewed for arguable error.

      We have reviewed the entire appellate record and determined that this appeal

is wholly frivolous. We conclude that the Anders brief filed by appellate counsel

adequately presents the case, and additional briefing will not aid in the satisfactory

submission on appeal. See Tex. R. App. P. 38.9. We find no arguable error requiring

further action in this case. The judgment of the trial court is affirmed.

      AFFIRMED.




                                                      _________________________
                                                         LEANNE JOHNSON
                                                               Justice


Submitted on November 13, 2018
Opinion Delivered November 29, 2018

Before Kreger, Horton, and Johnson, JJ.




                                           2